Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad Edelman on 06/29/2022.
The application has been amended as follows: 
1.	(Currently Amended)  A semiconductor package comprising:
a first semiconductor chip comprising a first surface and a second surface opposite to each other;
at least a second semiconductor chip stacked on the first surface of the first semiconductor chip; and
a molding layer contacting the first surface of the first semiconductor chip and a side wall of the second semiconductor chip,
wherein the molding layer comprises a first external side wall, comprising:
a first external side wall portion extending from a lower end of the molding layer adjacent to the first semiconductor chip, to a first height to have a first slope from the lower end of the molding layer to the first height; and
a second external side wall portion extending from the first height to a second height to have a second slope from the first height to a second height, the second slope being different from the first slope, wherein the first and second slope are both relative to a horizontal direction parallel to the first surface of the first semiconductor chip,
wherein the first external side wall portion of the molding layer extends to be inclined
outward from the lower end of the molding layer to the first height, with respect to a vertical direction perpendicular to the horizontal direction, the first external side wall portion being inclined outward by making a cut from beyond a first horizontal surface of the molding layer; and
wherein the second external side wall portion of the molding layer extends to be inclined inward from the first height to the second height, with respect to a vertical direction perpendicular to the horizontal direction, the second external side wall portion being inclined inward by making a cut from beyond a second horizontal surface of the molding layer opposite the first horizontal surface.

	2.	(Original)  The semiconductor package of claim 1, wherein the first semiconductor chip comprises first through electrodes, and
the second semiconductor chip comprises second through electrodes electrically connected to the first through electrodes.

	3.	(Canceled) 

	4.	(Canceled) 

	5.	(Currently Amended)  The semiconductor package of claim [[4]]1, wherein the first external side wall of the molding layer further comprises a third external side wall portion extending with a third slope, which is different from the first slope and the second slope, from the second height to a third height.

	6.	(Canceled) 

	7.	(Currently Amended)  The semiconductor package of claim [[3]]1, wherein the first semiconductor chip comprises a side wall having the same first slope as the first external side wall portion of the first external side wall of the molding layer.

	8.	(Original)  The semiconductor package of claim 1, wherein a side wall of the first semiconductor chip comprises:
an upper part having the same first slope as the first external side wall portion of the first external side wall of the molding layer; and
a lower part having a slope different from the first slope.

	9.	(Currently Amended)  The semiconductor package of claim 1, wherein a width of the molding layer in a 


	10.	(Currently Amended)  A semiconductor package comprising:
a first semiconductor chip comprising a first surface, a second surface opposite to the first surface, and first through electrodes;
at least a second semiconductor chip stacked on the first surface of the first semiconductor chip and comprising second through electrodes electrically connected to the first through electrodes; and
a molding layer contacting the first surface of the first semiconductor chip and a side wall of the second semiconductor chip and comprising a first external side wall connected to and on the same plane as a side wall of the first semiconductor chip,
wherein the first external side wall of the molding layer extends to be inclined with respect to a first direction orthogonal to the first surface of the first semiconductor chip, and
both the first external side wall of the molding layer and the side wall of the first semiconductor chip have a first slope that is the same for both the first external side wall of the molding layer and the side wall of the first semiconductor chip,
              wherein the molding layer further comprises a second external side wall extending from
an upper end of the first external side wall to an upper surface of the molding layer, and
the second external side wall of the molding layer has a second slope that is different from the first
slope,
wherein the first external side wall of the molding layer extends to be inclined outward
from a lower end thereof to an upper end thereof, with respect to the first direction, the first external
side wall portion being inclined outward by making a cut from beyond a first horizontal surface of
the molding layer, and
the second external side wall of the molding layer extends to be inclined inward from a
lower end thereof to an upper end thereof, with respect to the first direction, the second external
side wall portion being inclined inward by making a cut from beyond a second horizontal surface of the molding layer opposite the first horizontal surface.
	
	11.	(Original)  The semiconductor package of claim 10, wherein a first angle of inclination made between the first external side wall of the molding layer and the first direction is about 0.5° to about 5°.

	12.	(Canceled)  

	13-15.	(Canceled)  

	16.	(Original)  The semiconductor package of claim 10, wherein the side wall of the first semiconductor chip comprises:
an upper part having the first slope; and
a lower part having a slope that is different from the first slope.

17. (Currently Amended) A semiconductor package comprising:
a package board;
an interposer on the package board;
a first semiconductor device mounted on the interposer;
a second semiconductor device mounted on the interposer so as to be spaced apart
horizontally from the first semiconductor device and electrically connected to the first
semiconductor device through the interposer; and
a package molding layer provided on the interposer and covering a side wall of the first
semiconductor device and a side wall of the second semiconductor device,
wherein the first semiconductor device comprises: a first semiconductor chip comprising
a first surface and a second surface opposite to each other; at least one second semiconductor chip
mounted on the first semiconductor chip; and a molding layer covering a side wall of the at least
one second semiconductor chip,
wherein the molding layer comprises a first side wall extending to be inclined
with respect to a first direction orthogonal to the first surface of the first semiconductor chip, and
wherein both the first side wall of the molding layer and a side wall of the first
semiconductor chip have a first slope that is the same for both the first side wall of the molding
layer and the side wall of the first semiconductor chip,
wherein a side wall of the package molding layer is connected to a side wall of the interposer, and
wherein at least one of the side wall of the package molding layer and the side wall of the interposer extends to be inclined with respect to the first direction.

18.	(Canceled) 
 


	19-20.	No changes


                                                  Allowable Subject Matter
Claim1-2,5,7-11,16-17,19-20 is allowed.
The following is an examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 1,10, and 17 wherein the prosecution history, as a whole, makes clear the reasons for allowance.
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in these independent claims, the claims are deemed patentable over the prior art.Claims 2,5,7-9,11,16,19-20 are also allowed as being directly or indirectly dependent of the allowed base claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819